DETAILED ACTION
This is a Notice of Allowability based on the 16/730,229 application response filed on 07/27/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Howe on 08/11/2021.
In Claim 11 Line 1, the limitation “The free weight of claim 10, wherein each coupling junction is coupled to an inner wall of the enclosure” has been amended to ---The free weight of claim 1, wherein each coupling junction is coupled to the inner wall of the enclosure---
In Claim 21, the limitation “21.  (New) A free weight comprising: an enclosure comprising a plurality of body sections assembled in a shape approximating a torus, each body section forming part of the approximated torus and having a sectional seam formed along an approximated major diameter of the approximated torus, and each body section is coupled to each adjacent body section at an inter-sectional seam, each inter-sectional seam formed along an approximated section diameter of the approximated torus; wherein each of the body sections comprise a minor diameter circumscribing an inner circumference of the torus and a major diameter circumscribing an outer circumference of the torus, the major diameter being greater than the minor diameter; and 4Serial Number: 16/730,229 Attorney Docket: AFIT-001-US a fill disposed within an interior space formed by the enclosure. “ has been amended to --- 21.  (New) A free weight comprising: an enclosure comprising a plurality of body sections assembled in a shape approximating a torus, each body section forming part of the approximated torus and having a sectional seam formed along an approximated major diameter of the approximated torus, and each body section is coupled to each adjacent body section at an inter-sectional seam, each inter-sectional seam formed along an approximated section diameter of the approximated torus; wherein each of the body sections comprise a minor diameter circumscribing an inner circumference of the torus and a major diameter circumscribing an outer circumference of the torus, the major diameter being greater than the minor diameter; wherein each of the body sections has an hourglass shape in which a narrowest part lies substantially along an inner diameter of the enclosure; and 4Serial Number: 16/730,229 Attorney Docket: AFIT-001-US a fill disposed within an interior space formed by the enclosure.---
Claim 22 has been canceled.
Allowable Subject Matter
Claims 1-9, 11, and 13-21 are allowed.

Claims 2-9, and 11 depend directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable. 
Claims 14-20 depend directly or indirectly from claim 13 and are allowable for all the reasons claim 13 is allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.K./Examiner, Art Unit 3784                     

/NYCA T NGUYEN/Primary Examiner, Art Unit 3784